Exhibit 12 AT&T, INC. COMPUTATION OF RATIOS OF EARNINGS TO FIXED CHARGES Dollars in millions 2009 2008 2007 2006 2005 Earnings: Income from continuing operations before income taxes $ 18,999 $ 20,164 $ 18,399 $ 10,886 $ 5,720 Equity in net income of affiliates included above (734 ) (819 ) (692 ) (2,043 ) (609 ) Fixed Charges 5,102 4,964 4,536 2,209 1,681 Distributed income of equity affiliates 317 164 395 97 158 Interest capitalized (740 ) (659 ) (171 ) (73 ) (36 ) Earnings, as adjusted $ 22,944 $ 23,814 $ 22,467 $ 11,076 $ 6,914 Fixed Charges: Interest expense $ 3,379 $ 3,390 $ 3,507 $ 1,843 $ 1,456 Interest capitalized 740 659 171 73 36 Dividends on preferred securities - 4 3 3 31 Portion of rental expense representative of interest factor 983 911 855 290 158 Fixed Charges $ 5,102 $ 4,964 $ 4,536 $ 2,209 $ 1,681 Ratio of Earnings to Fixed Charges 4.50 4.80 4.95 5.01 4.11 * All periods presented exclude undistributed earnings on investments accounted for under the equity method as well as "Income From discountinued Operations, net of tax" in our Consolidated Statements of Income, which was from the sale of our interest in the directory advertising business in Illinois and northwest Indiana.
